Title: Abigail Adams to John Quincy Adams, 13 December 1788
From: Adams, Abigail
To: Adams, John Quincy


        
          december 13th 1788 Jamaica
          my dear son
        
        I begin to think I am not of that concequence at Home which I supposed myself, or that you think me less solicitious about my Family than I really am, since a whole month has elapsed since I left you, in all which time I have neither received a single line or heard a word from one member of it. three times I have written to your Pappa once to your Aunt Cranch, and now I try you to see if I can be favourd with a few Lines at least. The subjects I wish you to write upon, is first How your Father does, yourself and Brothers come Next, your Grandmamma uncles & Aunt & cousins next to them our domesticks. The Family here are well, and Since Barnard  chuses to keep the Trunk which was committed to him, or rather we cannot learn anything of him, I am incapacitated from making any visits in Newyork, but shall embrace the first fall of snow to return to massachu. again
        I have only seen one Newspaper from our state since I came here, and that mr George Storer sent me last week. it containd the choice of Senators. I was glad to see our Senate act with proper spirit and dignity. Virgina you will see by the papers, is lighting up a fire the G——r and assembly of N york tis said will blew the coals. Col duer dined here last week, it was his opinion that there would not be any congress this winter. a few members only were come.
        This place is much more retired than Braintree. most of the Families who reside here were Tories during the war. Some of them are so still. Col Smith has not a single acquaintance upon the Island whom he visits, he belongs to a club in Newyork of which mr Jay Benson Hammilton duer King and a Number of other Gentlemen are members, they usually meet once a week and dine together.
        I am very desirious of getting Home before the Jan’ry vacancy. Col Smith will bring me, and your Sister seems very much inclined to make us a winter visit as she thinks she could accomplish it with more ease to herself and little ones than any other way. She is extreemly desirious to see her Father Brothers & Friend’s. I fear to encourage her as the accommodations upon the Road are very indifferent for a winters excursion with young children, but if the Sleying should be fine I think she will try it. if the Snow Should keep of, why I do not know how I shall return. I wish I could be assured of getting back with half the convenience I came, aya Say you, I told you so mamma. So you did, but I thought I was doing what duty and maternal tenderness demanded of me, and I shall not regreet it tho I should encounter many difficulties in concequence of it.
        pray accommodate your Father with writing materials and tell him I am very Solicitious to have under his own Hand that he has not sufferd with the cold and from yours that you Rest well, and are better than when I left you.
        Yours most affectionately
        A Adams
      